767 N.W.2d 688 (2009)
THE WORK CONNECTION, INC., Appellant,
v.
Son Q. BUI, Respondent,
Department of Employment and Economic Development, Respondent.
No. A07-348.
Supreme Court of Minnesota.
July 6, 2009.

ORDER
ERIC J. MAGNUSON, Chief Justice.
It now appearing that the petition for further review of the decision of the Court *689 of Appeals in this matter was improvidently granted by this court,
IT IS HEREBY ORDERED that the June 18, 2008, order of this court granting review of the April 8, 2008, decision of the Court of Appeals be, and the same is, vacated and the appeal is dismissed.